Holmes, J.,
concurring. In that the dissent is most desirous of obtaining a result not warranted either by the facts of this case or the appropriate law, I feel compelled to amplify just what this case is about, rather than delve into the constitutional tome contained within the dissent.
Here, as set forth within the findings of fact and conclusions of law of the administrative law judge who considered this matter at length, there were two major violations by this deputy sheriff within the status of her employment with the office of the Sheriff of Franklin County, Ohio.
The administrative law judge specifically set forth within his report that this deputy sheriff had violated Reg. 102.40 relative to officer conduct. Reg. 102.40 states:
“Department personnel will conduct themselves at all times, both on and off duty, in such a manner as to reflect most favorably on the department.”
Subsection 40.1 provides:
“Conduct unbecoming department personnel will include that which brings the department into disrepute or reflects discredit upon the individual as a member of the department, or that which impairs the operation or ef*46ficiency of the department or the individual.”
The administrative law judge stated that “[i]t is this regulation which appellant has violated. When Lilly White told Appellant that Valerie Matfield had gone to apprehend the person who took her purse, appellant was on actual notice that her sister was about to take the law into her own hands. Appellant did not contact the Police Department. Rather, she joined this vigilante action with her sister. When she got to the car where Traci Smith was being taken out by Valerie Matfield, appellant did not stop her sister and instruct her to contact the police. She did not even tell her sister to take Traci to the Police Department. Rather, appellant said, when asked about this on the stand, ‘All my sister wanted was her purse back — that’s all I wanted, too.’
“Appellant is a Deputy Sheriff for Franklin County. Notwithstanding her training and her duty, Appellant continued in her participation of this vigilante action by her sister. She followed her sister and Traci to the South 17th Street address. They went into Vivian Brihm’s home. She did not, at this point, stop her sister and say, ‘We shouldn’t be searching someone’s residence. That’s a job for the police.’ She didn’t say, ‘Now we’ve got Traci and the purse in one place. Let’s call the police.’ Rather than do any of this, Appellant permitted this action by Valerie Matfield to continue.
* *
“On this issue, the testimony of virtually all of the witnesses agrees. Appellant’s conduct was not of the sort which would reflect most favorably on the department. Quite the contrary. Her callous disregard for proper police procedures; her assistance to her sister in taking the law into their own hands in an attempt to get a purse back; and her failure to take any of the many opportunities to stop her sister from continuing in this course of conduct reflects badly upon herself and the Sheriff’s Department. Based upon the evidence, I find that Appellee has established, by more than it [sic] required preponderance of the evidence, that Appellant’s conduct on January 9, 1986, constitutes conduct unbecoming a Deputy Sheriff.
“Finally, Appellant was removed, at least in part, for her refusal to answer questions during an I.A.B. investigation. Based upon the transcript of the I.A.B. meeting (Joint Exhibit 1), I find that Appellant, through counsel, did indeed refuse a direct order to answer questions in an I.A.B. investigation, after she was told that the matters discussed were not usable in a subsequent criminal proceeding. I further find that at the same time that there was an I.A.B. investigation going on, there was a criminal investigation going on for the same matters being reviewed by I.A.B.”
Concerning the finding of the administrative law judge, the State Personnel Board of Review came to the following most unusual conclusion:
“As for the Appellant’s conduct constituting behavior unbecoming an officer, it is our conclusion the unusual circumstances surrounding this incident somewhat negate the impropriety of the Appellant’s conduct. Although the Appellant probably should have called the police, she just wanted to see her sister get her purse back and took the actions which she felt were necessary in order to accomplish this. If they had not pursued Ms. Smith, it is unlikely the Appellant’s sister would have ever gotten her purse.”
Judge Tommy Thompson of the trial court, after reviewing all the evidence and materials, concluded:
“In the instant case, the Court finds, upon review of the entire record, that the Board’s decision is inconsis*47tent with the evidence presented to the hearing officer which the Court believes aptly demonstrates violations of department regulations, and the charge of insubordination.
“It is now a well accepted principle that police officers are held to a higher standard of conduct than the general public. In re Bronkar ([C.P.] 1977)[, 53 Ohio Misc. 13,] 372 N.E. 2d 1345; [Kelley] v. Johnson (1976), 425 U.S. 238, 96 S. Ct. 1440. The State Personnel Board of Review did not apply the aforementioned standard, nor recognize the appropriate deference that should be afforded departmental regulations. [Kelley], supra.”
The administrative law judge, after a review of all facts and the applicable law relating to the failure of a public employee to answer questions of an appointing authority in a civil departmental hearing, found that: “Based upon the transcript of the I.A.B. meeting (Joint Exhibit 1), I find that Appellant, through counsel, did indeed refuse a direct order to answer questions in an I.A.B. investigation, after she was told that the matters discussed were not usable in a subsequent criminal proceeding. * * *
“* * * The legal question is whether or not an employee may be discharged for refusal to answer questions which relate to the performance of his official duties. After a review of the relevant case law in this matter, and for the reasons set forth below, I conclude that appellant may be appropriately disciplined for her refusal.
“This issue has been previously considered by this Board. Rather than restate all of the cases involving the discipline of employees for refusal to answer questions propounded by their Appointing Authorities, I direct the board’s attention to the Report and Recommendation in the case of Donohoe v. Franklin County Sheriff, 86-REM-06-0995. I especially direct the Board’s attention to the case of Erwin v. Price (Eleventh Circuit 1985), 778 F. 2d 668.”
The trial court concluded that the evidence adduced and the law were supportive of the administrative law judge’s position on this issue, and stated within its decision:
“Further the Appellee had no absolute right to keep silent or refuse to answer questions during the departmental inquiry, and the failure of this deputy sheriff to respond to an order of a superior officer constituted insubordination. There is ample precedent to find, as a matter of law, that public employees must answer questions in a civil proceeding when their testimony will not be used to incriminate them in a subsequent criminal investigation, and that refusal to do so is grounds for removal. Donohoe v. Franklin County Sheriff, 96CV-10-6745, Court of Common Pleas, Franklin County (June 5, 1987[, affirmed (June 7, 1988), Franklin App. No. 87AP-648, unreported]). Erwin v. Price * * * [supra]; and see further, Gardner v. Broderick (1968), 392 U.S. 273, 88 S. Ct. 1913; Lefkowitz v. Cunningham (1977), 431 U.S. 801, 97 S. Ct. 2132 (Lefkowitz II). Such inquiry may also involve off-duty conduct. Erwin, supra.”
As to the board of review’s disaffirmance of the order of removal, the trial court very pointedly remarked:
“In disaffirming the order of removal by the appointing authority, the Board further disregarded the principle of progressive discipline. Scott v. [Reinier (1978)], 60 Ohio App. 2d 289. The record reflects that the appellee was disciplined on six previous occasions for a variety of charges prior to the instant case including a previous failure on the part of the Appellee to follow a direct order. The Appellee had previously received several written reprimands, and a suspension.
*48“It is apparent that the present Sheriff, and his predecessor, had adhered to the principle of progressive discipline. Thus, the Board’s conclusion that removal was too harsh, and that a written reprimand should be imposed, is not supported by the record.”
The trial court here, an experienced judge of the Court of Common Pleas of Franklin County, well understood the standard of review of a determination of the State Personnel Board of Review. He knew, and so stated, that he may not substitute his opinion for that of the board, and that the order of the board must be upheld if it is supported by reliable, probative and substantial evidence and is in accordance with law. Knowing the elements of this standard, Judge Thompson very appropriately found that the order of the State Personnel Board of Review disaffirming the removal of deputy sheriff Diane Jones was not supported by reliable, probative and substantial evidence, and was contrary to law.
Abuse of discretion connotes more than an error in judgment. It implies a decision without a reasonable basis, one which is clearly wrong. Angelkovski v. Buckeye Potato Chips Co. (1983), 11 Ohio App. 3d 159, 161-162, 11 OBR 242, 244, 463 N.E. 2d 1280, 1283. Decisions of this court, and R.C. 119.12, empower the court of common pleas to thoroughly review the decisions of administrative agencies, and reverse those decisions not supported by the requisite quantum of evidence. The record does not demonstrate that the common pleas court, in exercising its statutory power, abused its discretion in reviewing the decision of the board of review. It is, to the contrary, evident the court carefully weighed the evidence, questions of law, and those factors that prompted the appointing authority to remove deputy Jones. The decision of the board, in the face of an eighteen-page report and recommendation by the administrative law judge, does not mirror such an analysis. Indeed, the board abused its discretion here.
Concluding, I find that consistent prior discipline of a public employee raises the presumption that removal, while harsh, is proper, particularly under the circumstances herein. As pronounced by the United States Supreme Court, a law enforcement officer must be required to adhere to a higher standard of conduct, and the rules and regulations of a law enforcement agency, herein the Franklin County Sheriff's office, must be afforded due deference. Kelley v. Johnson (1976), 425 U.S. 238.
The majority’s opinion here, rather than being what the dissent oddly categorizes as an act of police bashing, is to the contrary a solid stroke in support of a law enforcement officer — the Sheriff of Franklin County, and the proper administration of the sheriff’s department of that county.